1

2                                                                                         JS-6
3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRIS LANGER,                                )   Case No. CV 18-00524 FMO (AGRx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14   ROYAL VIKING MOTEL, L.P., et al.,            )
                                                  )
15                        Defendants.             )
                                                  )
16

17          Pursuant to the Mediator’s Report of October 27, 2018, indicating that the above-captioned

18   action has been settled, IT IS ORDERED that the instant action is hereby dismissed without costs

19   and without prejudice to the right, upon good cause shown within 30 days from the filing date

20   of this Order, to re-open the action if settlement is not consummated. The court retains full

21   jurisdiction over this action and this Order shall not prejudice any party to this action.

22   Dated this 29th day of October, 2018.

23
                                                                           /s/
24                                                                  Fernando M. Olguin
                                                               United States District Judge
25

26

27

28
